Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is responsive to the communication filed on 03/11/21.
Claims 11-31 are pending in the application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) 
   i)  determine a similarity between a map representing the sample and a reference; determine a first inspecting plan for inspecting the sample according to a critical area to define an inspection area on the sample when a first condition is satisfied that is based on the similarity, 
  ii) construct an inspection plan based on the similarity, wherein the inspection plan includes: the first inspecting plan when the similarity exceeds a threshold; and U.S. Application No. 17/097,063 Attorney Docket No. 14261.0003-03000 a second inspecting plan when the similarity does not exceed the threshold, the second inspecting plan covering a larger area than the first inspecting plan.  
 iii) in response to the similarity exceeding a threshold, set a sample map flag value to a first value, or in response to the first similarity not exceeding the threshold, set the sample map flag value to a second value; and U.S. Application No. 17/097,063 Attorney Docket No. 14261.0003-03000construct the first inspecting plan when the sample map flag is the first value, or construct a second inspecting plan when the sample map flag is the second value, 

      which but for the recitation of generic computing components, can practically be performed in the mind, see  3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
      This judicial exception is not integrated into a practical application.  The claim recites addition limitations representing insignificant extra solution activity comprising: 
 i) acquire at least one image of the sample with a high resolution imaging tool using the first inspecting plan, or
ii) the high resolution imaging tool is a scanning electron microscope or an optical inspection system,  see MPEP 2106.05(g); the processor and memory represent mere instructions to apply the abstract idea, see MPEP 2106.05(f); and the sample is recited generally so as to generally link the abstract idea to the field of inspection, see MPEP 2106.05(h).

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation comprising acquire at least one image of the sample with a high resolution imaging tool using the first inspecting plan and the use of a scanning microscope represents well-understood, routine, and conventional activity, see MPEP 2106.05(d), see also 6898007, 8209135, 7432503, and 20020186463. Moreover, the memory and processor are recited generally so as to represent mere instructions to apply the abstract idea, see MPEP 2106.05(d), see also iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

Claims 13-16, 19-20, 22-23, 25, and 31 are rejected under the same rationale as claim 1.  The claims generally link the abstract idea to a field of inspection, see MPEP 2106.05(h)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the whole sample.”  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-


Claims 11-18 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding claim mapping as described below of U.S. Patent No. 10840156. Although the claims at issue are not identical, they are not patentably distinct from each other.



11. An apparatus for inspecting a sample, the apparatus comprising:
a memory storing a set of instructions; and
a processor configured to execute the set of instructions to cause the apparatus to:
determine a similarity between a map representing the sample and a reference;
determine a first inspecting plan for inspecting the sample according to a critical area to define an inspection area on the sample when a first condition is satisfied that is based on the similarity, wherein the first inspecting plan covers only a defect inspection area indicated by the map;
acquire at least one image of the sample with a high resolution imaging tool using the first inspecting plan; and
identify defects in the inspection area according to the at least one image.



18. A method of inspecting a sample, comprising:
determining a similarity between a map representing the sample and a reference;
determining a first inspecting plan according to a critical area to define an inspection area on the sample when a first condition is satisfied that is based on the similarity, wherein the first 
examining the sample with a high resolution imaging tool using the first inspecting plan; and
identifying defects in the inspection area according to at least one image taken by the high resolution imaging tool.


28. A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of an apparatus to cause the apparatus to perform a method for inspecting a sample, the method comprising:
determining a similarity between a map representing the sample and a reference;
determining a first inspecting plan according to a critical area to define an inspection area on the sample when a first condition is satisfied that is based on the similarity, wherein the first inspecting plan covers only a defect inspection area indicated by the map;
examining the sample with a high resolution imaging tool using the first inspecting plan; and
identifying defects in the inspection area according to at least one image taken by the high resolution imaging tool.




12. The apparatus of claim 11, wherein the processor is configured to execute the set of instructions to cause the apparatus to:
construct an inspection plan based on the similarity, wherein the inspection plan includes:
the first inspecting plan when the similarity exceeds a threshold; and
a second inspecting plan when the similarity does not exceed the threshold, the second inspecting plan covering a larger area than the first inspecting plan.
13. The apparatus of claim 11, wherein the reference includes a sample map stored in the memory.








14. The apparatus of claim 11, wherein the reference includes a graphic database system (GDS) file.
15. The apparatus of claim 11, wherein the first inspecting plan is determined based on at least one of the following: product information identifying a feature based on a semiconductor fabrication process; and detecting parameters that instruct the high resolution imaging tool what to do in the inspection area.

16. The apparatus of claim 11, wherein the first inspecting plan comprises instructions configured to cause the high resolution imaging tool to examine the sample only in the critical area instead of the whole sample.



17. The apparatus of claim 11, wherein the processor is configured to execute the set of instructions to cause the apparatus to:
in response to the similarity exceeding a threshold, set a sample map flag value to a first value, or in response to the first similarity not exceeding the threshold, set the sample map flag value to a second value; and
construct the first inspecting plan when the sample map flag is the first value, or construct a second inspecting plan when the sample map flag is the second value.


22. The method of claim 18, wherein the map comprises at least one of the following: a possible defect location within a die or a device provided by a prediction of a numerical simulation; a verified result of a previous inspection output of other defect scanning tool; and a historical sample map result collected from a previous sample that experienced all fabrication processes.


23. The method of claim 22, wherein the possible defect location comprises a forerunner to defects.


24. The method of claim 18, further comprising

25. The method of claim 18, wherein the reference includes a sample map stored in a database.
26. The method of claim 18, further comprising:
in response to the similarity exceeding a threshold, setting a sample map flag value to a first value; and
constructing the first inspecting plan when the sample map flag is the first value.
27. The method of claim 26, further comprising:
in response to the similarity not exceeding the threshold, setting the sample map flag value to a second value; and
constructing a second inspecting plan when the sample map flag is the second value.
29. The medium of claim 28, wherein the instructions are executable by the at least one processor of the apparatus to cause the apparatus to further perform:
determining a second inspecting plan according to full sample inspection when the first condition is not satisfied.
30. The medium of claim 28, wherein the instructions are executable by the at least one processor of the apparatus to cause the apparatus to further perform:
in response to the similarity exceeding a threshold, setting a sample map flag value to a first value, or in response to the first similarity not exceeding the threshold, setting the sample map flag value to a second value; and
constructing the first inspecting plan when the sample map flag is the first value, or constructing a second inspecting plan when the sample map flag is the second value, the second inspecting plan covering a larger area than the first inspecting plan.


a load/unload assembly configured to receive a lot including a wafer;
a memory storing a set of instructions; and
a processor configured to execute the set of instructions to cause the apparatus to:
determine whether a map stored in a database represents the wafer;
construct a first inspecting plan for inspecting the wafer according to a critical area to define an inspection area on the wafer when a first condition is satisfied that is based on similarity of the critical area to the map, otherwise determining a second inspecting plan, wherein the first inspecting plan covers only a defect inspection area indicated by the map;
acquire at least one image of the wafer with a high resolution imaging tool using the first inspecting plan or the second inspecting plan; and
identify defects in said inspection area according to the at least one image.

1. A method of inspecting a wafer, comprising:
determining whether a map stored in a database represents the wafer;
determining a first inspecting plan according to a critical area to define an inspection area on the wafer when a first condition is satisfied that is based on similarity of the critical area to the map, 
examining the wafer with a high resolution imaging tool using the first inspecting plan or the second inspecting plan; and
identifying defects in the inspection area according to at least one image taken by said high resolution imaging tool.
20. A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of an apparatus to cause the apparatus to perform a method for inspecting a wafer, the method comprising:
determining whether a map stored in a database represents the wafer;
determining a first inspecting plan according to a critical area to define an inspection area on the wafer when a first condition is satisfied that is based on similarity of the critical area to the map, otherwise determining a second inspecting plan, wherein the first inspecting plan covers only a defect inspection area indicated by the map;
examining the wafer with a high resolution imaging tool using the first inspecting plan or the second inspecting plan; and
identifying defects in the inspection area according to at least one image taken by said high resolution imaging tool.


15. An apparatus comprising:
a load/unload assembly configured to receive a lot including a wafer;
a memory storing a set of instructions; and
a processor configured to execute the set of instructions to cause the apparatus to:
determine whether a map stored in a database represents the wafer;
construct a first inspecting plan for inspecting the wafer according to a critical area to define an inspection area on the wafer when a first condition is satisfied that is based on similarity of the critical area to the map, otherwise determining a second inspecting plan, wherein the first inspecting plan covers only a defect inspection area indicated by the map;
acquire at least one image of the wafer with a high resolution imaging tool using the first inspecting plan or the second inspecting plan; and

11. The method of claim 10, wherein the analysis uses a graphic database system (GDS) file.

12. The method of claim 1, wherein the first inspecting plan is determined based on at least one of the following: product information identifying a feature based on a semiconductor fabrication process; and detecting parameters that instruct the high resolution imaging tool what to do in the inspection area

13. The method of claim 1, wherein the first inspecting plan comprises instructions configured to cause the high resolution imaging tool to examine the wafer only in the critical area instead of the whole wafer.



14. The method of claim 1, further comprising
determining a first similarity between a wafer map representing the wafer and another wafer map stored in the database;
in response to the first similarity exceeding a threshold, setting a wafer map flag value to a first value, otherwise setting the wafer map flag value to a second value; and
constructing the first inspecting plan when the wafer map flag is the first value, otherwise constructing the second inspecting plan according to full wafer inspection.



5. The method of claim 1, wherein the map comprises at least one of the following: a possible defect location within a die or a device provided by a prediction of a numerical simulation; a verified result of a previous inspection output of other defect scanning tool; and a historical wafer map result collected from a previous wafer that experienced all fabrication processes


7. The method of claim 6, wherein the possible defect location comprises a forerunner to defects.


14. The method of claim 1, further comprising

in response to the first similarity exceeding a threshold, setting a wafer map flag value to a first value, otherwise setting the wafer map flag value to a second value; and
constructing the first inspecting plan when the wafer map flag is the first value, otherwise constructing the second inspecting plan according to full wafer inspection




Claims 19-20 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  10840156 in view of Sato (PG/PUB 20080240544)


 ‘156 teaches the method of claim 18, but does not describe the process information as described below.   Sato teaches the process information.
     wherein the map representing the sample includes process information (Figure 10, see “detection number 8000” as process information)
Claim 20.
 ‘156 teaches the method of claim 18 but does not expressly describe the coordinate limitations.  Sato teaches the coordinate limitations,
     wherein the map representing the sample includes coordinates of defects (Sato, 0076, see “coordinate information”)
Claim 31. 
‘156 teaches the apparatus of claim 11 but does not expressly teach the microscope limitations as described.  Sato teaches the microscope limitations, wherein
the sample is a wafer (‘156, claim 1)
the high resolution imaging tool is a scanning electron microscope or an optical inspection system (Sato, 0006)

As per claims 19-20 and 31:
    Therefore, at the time the invention was made, one of ordinary skill in the art combining the teachings of ‘156 and Sato would achieve an expected and predictable result comprising wherein the map representing the sample includes process information; wherein the map representing the sample includes coordinates of defects; and the high resolution imaging tool is a scanning electron microscope or an optical inspection system.  One of ordinary skill in the art would be .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11-13, 15-16, 18-21, 24, 28-29, and 31 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Takahashi (PG/PUB 20070255513).

Claim 11 
     Takahashi teaches an apparatus (0057) for inspecting a sample, the apparatus comprising: 
a memory storing a set of instructions (0069)
a processor configured to execute the set of instructions to cause the apparatus to (0057): 
     determine a similarity (S13, 0060) between a map representing the sample (S10, 0059) and a reference (Do, Dop), see (Figure 7, 0058-61)

       acquire at least one image of the sample with a high resolution imaging tool using the first inspecting plan (0005)
       identify defects in the inspection area according to the at least one image (0005, Figure 7)
Claim 12. 
Takahashi teaches the apparatus of claim 11, wherein the processor is configured to execute the set of instructions to cause the apparatus to: construct an inspection plan based on the similarity (Figure 7) wherein the inspection plan includes: 
      the first inspecting plan when the similarity exceeds a threshold (Figure 7-S13-S18 e.g. see inspecting a peripheral zone via a first inspection plan) and U.S. Application No. 17/097,063Attorney Docket No. 14261.0003-03000 
      a second inspecting plan when the similarity does not exceed the threshold, the second inspecting plan covering a larger area than the first inspecting plan (0077, see application of a second inspection comprising S10 for a subsequent wafer upon the similarity not exceeding the threshold)
Claim 13. 
Takahashi teaches the apparatus of claim 11, wherein the reference includes a sample map stored in the memory (S13, see defect density as reading on a sample map, 0069))
 



Takahashi teaches the apparatus of claim 11, wherein the first inspecting plan is determined based on at least one of the following: product information identifying a feature based on a semiconductor fabrication process; and detecting parameters that instruct the high resolution imaging tool what to do in the inspection area (Figure 7-S10, 0005)
Claim 16
Takahashi teaches the apparatus of claim 11, wherein the first inspecting plan comprises instructions configured to cause the high resolution imaging tool to examine the sample only in the critical area instead of the whole sample (Figure 7-S16-S18)
.  
Claim 18.  
Takahashi teaches a method of inspecting a sample, comprising: 
     determining a similarity between a map representing the sample and a reference, supra claim 11
      determining a first inspecting plan according to a critical area to define an inspection area on the sample when a first condition is satisfied that is based on the similarity, wherein the first inspecting plan covers only a defect inspection area indicated by the map, supra claim 11
    examining the sample with a high resolution imaging tool using the first inspecting plan, supra claim 11 and  
    identifying defects in the inspection area according to at least one image taken by the high resolution imaging tool, supra claim 11



Takahashi teaches the method of claim 18, wherein the map representing the sample includes process information (0059-0060, see area as reading on process information)
Claim 20
Takahashi teaches the method of claim 18, wherein the map representing the sample includes coordinates of defects (0005, 0032, 0047, 0053)
Claim 21
Takahashi teaches the method of claim 18, further comprising: constructing an inspection plan based on the determination of the similarity, wherein the inspection plan includes: the first inspecting plan when the similarity exceeds a threshold; and U.S. Application No. 17/097,063 Attorney Docket No. 14261.0003-03000 a second inspecting plan when the similarity exceeds the threshold, the second inspecting plan covering a larger area than the first inspecting plan, supra claim 12)
Claim 24
Takahashi teaches the  method of claim 18, further comprising determining a second inspecting plan according to full sample inspection when the first condition is not satisfied, supra claim 12, see a second inspection plan comprising the effective area for application to a subsequent wafer, Figure 7, 0058-61)
 
Claim 28
Takahashi teaches a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of an apparatus to cause the apparatus to perform a method for inspecting a sample, the method comprising: 

    determining a first inspecting plan according to a critical area to define an inspection area on the sample when a first condition is satisfied that is based on the similarity, wherein the first inspecting plan covers only a defect inspection area indicated by the map, supra claim 11
     examining the sample with a high resolution imaging tool using the first inspecting plan, supra claim 11 and identifying defects in the inspection area according to at least one image taken by the high resolution imaging tool, supra claim 11
Claim 29. 
Takahashi teaches the medium of claim 28, wherein the instructions are executable by the at least one processor of the apparatus to cause the apparatus to further perform: determining a second inspecting plan according to full sample inspection when the first condition is not satisfied, supra claim 12, see application of inspecting the effective area in response to defects being less than a defect density, Figure 7)
Claim 31. 
Takahashi teaches the apparatus of claim 11, wherein the sample is a wafer, and the high resolution imaging tool is a scanning electron microscope or an optical inspection system (0005, Figure 7)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi PG/PUB (20070255513) view over Liu (USPN 8510687)

Claim 14. 
     Takahashi teaches the apparatus of claim 11 but does not teach the GDS limitation.  Liu teaches the GDS limitation,
 wherein the reference includes a graphic database system (GDS) file (Liu, ABSTRACT)   
      Therefore, at the time the invention was made, one of ordinary skill in the art combining the teachings of Takahashi and Liu would achieve an expected and predictable result comprising wherein the reference includes a graphic database system (GDS) file.  One of ordinary skill in the art utilizing a GDS database for storing defect densities (e.g. reference) would be motivated to do so as part of a data exchange, as described by Liu, Col 2 lines 10-20.)



Takahashi teaches the method of claim 18 but does not expressly teach the database.  Liu teaches a database,
      wherein the reference includes a sample map (e.g. defect densities) stored in a database (Takahashi, 0081-0082, Figure 7, see also database, as per Liu)
   
Therefore, at the time the invention was made, one of ordinary skill in the art combining the teachings of Takahashi and Liu would achieve an expected and predictable result comprising wherein the reference includes a sample map.  One of ordinary skill in the art utilizing a GDS database for storing defect densities (e.g. reference) would be motivated to do so as part of a data exchange, as described by Liu, Col 2 lines 10-20.)

Claims 22-23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi PG/PUB (20070255513) view over Sato (PGPUB 2008024054).
Claim 22. 
Takahashi teaches the method of claim 18 but does not expressly describe the prediction by simulation limitation as described below.  Sato teaches the prediction by simulation as described below.
     wherein the map comprises at least one of the following: a possible defect location within a die or a device provided by a prediction of a numerical simulation (Sato, ABSTRACT),  a verified result of a previous inspection output of other defect scanning tool; and a historical sample map result collected from a previous sample that experienced all fabrication processes.  



Claim 23. 
  Sato teaches the method of claim 22, wherein the possible defect location comprises a forerunner to defects (0011, see extracting defect densities for defect sizes as reading on forerunner to defects since these are utilized for predicting possible defects)




Allowance Discussion:
   Claims 17, 26-27, and 30, but for the 35 USC and double patenting rejection, are objected to as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
6324297 – see automated wafer inspection 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117